57 N.Y.2d 867 (1982)
In the Matter of John J. Martirano, Appellant,
v.
Zoning Board of Appeals of the Town of Lewisboro et al., Respondents.
Court of Appeals of the State of New York.
Decided October 14, 1982.
David G. Trager for appellant.
Charles B. McGroddy, III, for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (87 AD2d 820).